de GRAFFENRIED, J.
C. R. Dickson was an agent of a life insurance company authorized by such company to solicit insurance. Stating the case most strongly in favor of the appellant, Dickson, by misrepresentations amounting to fraud as to the provisions and value of a certain policy which he claimed his company was writ*649ing, induced the appellant to sign a negotiable note, payable to him, for the first premium on such policy, with the understanding and agreement that he Avould procure for and deliver to the appellant the policy. Dickson carried the note to appellee,, and the appellee, in the usual course of business, and Avithout notice of the alleged infirmity, bought the note from Dickson for value, before maturity. When appellee bought the nóte, it Avas duly indorsed by Dickson to the appellee. One Liddell was the cashier of appellee, and was, it appears, interested, probably as a partner Avith Dickson in said insurance business. It is not claimed that Liddell had any knowledge of the existence of the note until it was acquired by appellee, or that he was in any way informed as to the alleged fraud in the transaction between Dickson and appellant until some time after the note had been acquired by appellee. When the note was acquired by the bank, Liddell also indorsed it, as well as Dickson.
It cannot be successfully, contended that, because Liddell, as a partner of Dickson, was charged with notice of the manner in which Dickson had acquired the note, the appellee, which had no connection with Dickson, was also charged Avith such notice, simply because Liddell was its cashier. The notice Avhich the laAV imputed to Liddell, as a partner of Dickson, was not imputable to him as the cashier of appellee.—Morris v. First National Bank of Sampson, 162 Ala. 301, 50 South. 137.
In our opinion, the evidence, if believed, showed that the appellee Avas a bona fide holder of the note sued on; that it acquired the note in the due course of business, before its maturity, without notice of any defense which its maker may have had against its payee; and that therefore the appellee was entitled to the *650affirmative, charge which the trial court, at its written request, gave to the jury in its behalf.
The judgment of the court below is affirmed.
Affirmed.